 



SHARE TRANSFER, AMENDMENT AND RELEASE AGREEMENT

 

THIS SHARE TRANSFER, AMENDMENT AND RELEASE AGREEMENT (this “Agreement”), dated
as of May 14, 2018 (the “Execution Date”), is entered into by and among BIOTEST
PHARMACEUTICALS CORPORATION, a Delaware corporation (“BPC”), ADMA
BIOMANUFACTURING, LLC, a Delaware limited liability company (“ADMA
BioManufacturing”), ADMA BIOLOGICS, INC., a Delaware corporation (“ADMA
Biologics” and, together with ADMA BioManufacturing, “ADMA”)), ADMA BIO CENTERS
GEORGIA INC., a Delaware corporation (“ADMA BioCenters”), BIOTEST AG, a company
organized under the laws of Germany (“Biotest”), THE BIOTEST DIVESTITURE TRUST,
a Maryland trust (the “Trust”) and BIOTEST US CORPORATION, a Delaware
corporation (“Biotest US”). Each of BPC, ADMA, ADMA BioCenters, Biotest, the
Trust and Biotest US are sometimes referred to herein, individually, as a
“Party” and, collectively, as the “Parties.”

 

RECITALS

 

WHEREAS, BPC, ADMA, Biotest US and Biotest are parties to that certain Master
Purchase and Sale Agreement, dated as of January 21, 2017 (“MPA”) (defined terms
used herein but not otherwise defined shall have the meanings set forth in the
MPA);

 

WHEREAS, in connection with the transactions set forth in the MPA, and as a
result of additional investments made by BPC in ADMA Biologics stock, as
contemplated in the MPA, BPC became the holder of ADMA Common Stock, consisting
of 10,109,534 shares of voting ADMA Common Stock (the “ADMA Voting Shares”) and
8,591,160 shares of ADMA NV Capital Stock (the “ADMA Non-Voting Shares”) (the
ADMA Voting Shares and ADMA Non-Voting Shares held by BPC are collectively
referred to as the “ADMA Shares”);

 

WHEREAS, in connection with unrelated transactions involving Biotest, BPC and
CREAT Group Corporation, BPC is required to sell and divest its U.S. assets,
including the ADMA Shares;

 

WHEREAS, in connection with the transactions set forth in the MPA, ADMA may be
entitled to certain claims for indemnification by BPC and Biotest under the
terms of the MPA (“Potential Claims”);

 

WHEREAS, the Parties have elected to resolve any such Potential Claims and avoid
any potential disputes between them by entering into the transactions and
agreements set forth in this Agreement; and

 

WHEREAS, this Agreement is intended to amend the (i) Stockholders Agreement,
dated as of June 6, 2017, by and between ADMA Biologics and BPC (the
“Stockholders Agreement”), (ii) Registration Rights Agreement, dated as of June
6, 2017, by and between ADMA Biologics and BPC (the “Registration Rights
Agreement”), and (iii) Purchase Agreement, dated as of June 6, 2017, by and
among BPC, ADMA BioCenters and ADMA Biologics (the “Biocenters Purchase
Agreement”).

 







 

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants, agreements and provisions set forth herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the Parties agree as
follows:

 

Article I
RELEASE OF POTENTIAL CLAIMS

 

1.1              Transfer of ADMA Non-Voting Shares.

 

(a)               In consideration for the release of all Potential Claims
against Biotest and BPC, BPC hereby transfers, assigns and conveys to ADMA
Biologics all of its right, title and interest in and to the ADMA Non-Voting
Shares, representing one hundred percent (100%) of the ADMA NV Capital Stock
owned by BPC, free and clear of any and all liens, claims and encumbrances.

 

(b)               In furtherance of the foregoing, (i) BPC hereby covenants and
agrees that it shall execute and deliver, or shall cause to be executed and
delivered, to ADMA Biologics or ADMA Biologics’ transfer agent, as applicable,
any and all documentation reasonably required to accomplish the foregoing,
including but not limited to a stock power, seller representation letter,
opinion of legal counsel or other transfer documents, and (ii) ADMA Biologics
hereby covenants and agrees that it shall execute and deliver to its transfer
agent a letter of reliance with respect to the opinion of BPC’s counsel (the
“Non-Voting Shares Transfer Documents”). The Parties agree the transfer of the
ADMA Non-Voting Shares hereunder shall be immediately effective on the date
hereof (the “NV Share Closing Date”).

 

1.2              ADMA Release. In consideration for the transfer of ADMA
Non-Voting Shares, ADMA agrees, effective on the NV Share Closing Date, as
follows: ADMA expressly agrees, for itself and on behalf of its Affiliates and
its and their respective predecessors, successors, assigns, and its and their
respective past or present officers, agents, stockholders, members, managers,
directors, attorneys, employees and representatives (“ADMA Releasing Parties”),
to hereby fully release, remise, acquit and forever discharge BPC, Biotest,
Biotest US, the Trust and their respective Affiliates predecessors, successors,
assigns, and their respective past or present officers, agents, shareholders,
directors, attorneys, employees and representatives (“Biotest Released
Parties”), from any and all claims, demands, actions, causes of action, damages,
obligations, losses and expenses of whatsoever kind or nature (including
reasonable attorneys’ fees and other legal fees and expenses) arising out of any
acts, omissions, transactions, transfers, happenings, violations, promises,
contracts, agreements, facts or situations which occurred or existed at any time
through and including the date of this Agreement, whether or not now known or
suspected or claimed, whether in law, equity or otherwise, including, but not
limited to, any Potential Claims and any and all other claims for
indemnification or other claims, counterclaims, damages, demands, actions or
causes of action of any kind or nature that have been asserted or that could
have been asserted by the ADMA Releasing Parties against the Biotest Released
Parties in each case arising under, in connection with or related to the MPA
(collectively, the “ADMA Release”). Notwithstanding the foregoing, the ADMA
Release shall not affect the Parties’ rights and obligations under this
Agreement, the Stockholders Agreement, Registration Rights Agreement, Commercial
Agreements or any other agreements among the Parties which are currently in
effect (except as set forth herein with respect to the MPA) or which may be
entered into following the NV Share Closing Date. The ADMA Release is intended
to and shall extend to, apply to, cover, and include all unknown, unforeseen,
unanticipated, and unexpected claims and all consequences thereof, as well as
those which the parties might reasonably anticipate. The provisions of any
state, federal, local, or territorial law or statute providing in substance that
releases shall not extend to claims that are unknown or unsuspected to the
persons executing such releases are hereby expressly waived.

 



2



 

1.3              Waiver of Biocenters Repurchase Right. ADMA hereby waives and
terminates its rights under Section 8(j) of the Biocenters Purchase Agreement,
effective as of the NV Share Closing Date. In furtherance of the foregoing, BPC,
ADMA BioCenters and ADMA Biologics hereby acknowledge and agree that, effective
on the NV Share Closing Date, the BioCenters Purchase Agreement is hereby
amended such that (i) Section 8(j) is deleted in its entirety and of no further
force and effect, and (ii) the remainder of Section 8 shall be renumbered
accordingly.

 

Article II
additional agreements

 

2.1              Transfer of ADMA Voting Shares.

 

(a)               Subject to the closing conditions stated in Article IV below,
BPC shall use best efforts and take all such action as is necessary to transfer
all of the ADMA Voting Shares to the Trust.  The closing of the transfer of the
ADMA Voting Shares shall occur as soon as reasonably practicable following the
satisfaction of the closing conditions as set forth herein (the “Voting Shares
Closing Date”), but in no event later than July 1, 2018 (provided that Biotest,
BPC and the Trust have received all regulatory clearance for the Trust to own
and hold the ADMA Voting Shares).  The Parties acknowledge and agree that such
transfer shall not constitute a transfer to an “Affiliate” (as defined in the
Stockholders Agreement) under Section 4.1(c)(i) of the Stockholders Agreement
and shall instead be treated as a transfer permitted under Section 4.1(b) of the
Stockholders Agreement.  In furtherance of the foregoing, (i) BPC hereby
covenants and agrees that it shall execute and deliver, or shall cause to be
executed and delivered, to the Trust or ADMA Biologics’ transfer agent, as
applicable, any and all documentation reasonably required to accomplish the
transfer, including but not limited to a stock power, opinion of legal counsel
or other transfer documents, and (ii) ADMA Biologics hereby covenants and agrees
that it shall execute and deliver to its transfer agent a letter of reliance
with respect to the opinion of BPC’s counsel (collectively, the “Voting Shares
Transfer Documents”).

 

(b)               On the Voting Shares Closing Date, in connection with the
transfer of the ADMA Voting Shares to the Trust, BPC shall assign to the Trust,
and the Trust shall acknowledge and agree to be bound by and subject to, all
rights and obligations of BPC under (i) the Stockholders Agreement, including,
but not limited to, the restrictions contained in Articles III and IV therein
(but subject to amendments contemplated in Section 2.2 below); and (ii) the
Registration Rights Agreement. Additionally, BPC and the Trust shall deliver to
ADMA an officer’s certificate on the Voting Shares Closing Date attesting to the
foregoing and in form and substance reasonably satisfactory to ADMA (the
“Officer’s Certificate”).

 



3



 

(c)               Effective on the Voting Shares Closing Date, each of ADMA
Biologics, BPC and the Trust acknowledge and agree that (x) the Stockholders
Agreement be amended such that the definition of “Biotest Stockholder” be
amended and restated in its entirety to read, “Biotest Divestiture Trust, a
Maryland trust (the “Biotest Stockholder”)”; and (y) the Registration Rights
Agreement be amended such that the definition of “Investor” be amended and
restated in its entirety to read, “Biotest Divestiture Trust, a Maryland Trust
(the “Biotest Stockholder”)”.

 

(d)               BPC and the Trust covenant and agree that the transfer,
assignment and conveyance of ADMA Voting Shares will be made in compliance with
all applicable federal and state securities laws and all other applicable laws,
rules and regulations.

 

2.2              Termination of Board, Observer and CEO Rights. Effective on the
NV Shares Closing Date, ADMA Biologics and BPC hereby acknowledge and agree that
the Stockholders Agreement is hereby amended such that Article VI thereof,
including all references thereto, is deleted in its entirety and is of no
further force and effect.

 

2.3              Right of First Negotiation. For the ninety (90) day period
commencing on the Voting Shares Closing Date (the “ROFN Period”), the Trust
hereby unconditionally and irrevocably grants to ADMA Biologics an exclusive
right of first negotiation for the purchase of all of the ADMA Voting Shares at
such price and upon such terms as the Trust and ADMA Biologics may mutually
agree; provided however, that a definitive agreement concerning the purchase of
the ADMA Voting Shares shall require that the closing of the purchase of such
shares by ADMA shall (i) be in cash paid in full at closing and (ii) occur no
later than the earlier of: (x) three (3) months from date on which a definitive
agreement for the sale of the ADMA Voting Shares is executed by the Trust and
ADMA Biologics or (y) six (6) months from the Voting Shares Closing Date. ADMA
Biologics and the Trust agree to negotiate in good faith during the ROFN Period.

 

2.4              Registration of ADMA Voting Shares. If not filed before, ADMA
Biologics agrees to use commercially reasonable efforts during the ROFN Period
to file with the SEC a registration statement on Form S-3 registering, among
other securities, 4,295,580 unregistered ADMA Voting Shares held by BPC (to be
transferred to the Trust pursuant to the terms herein). ADMA Biologics hereby
confirms that the remaining 5,813,954 ADMA Voting Shares are registered as of
the date hereof. For the avoidance of doubt, ADMA Biologics’ failure to file the
registration statement contemplated in this Section 2.4 shall not limit the
right to demand a registration of the ADMA Voting Shares in accordance with the
Registration Rights Agreement.

 

2.5              BPC Market Stand-Off Agreement. If, prior to the ROFN Period,
ADMA Biologics undertakes an offering of its equity or debt securities, BPC
covenants and agrees to promptly execute and be bound by a market stand-off
agreement on the same terms and conditions as the market stand-off agreement
entered into by and binding upon ADMA Biologics’ officers and directors in
connection with such offering of equity or debt securities and agrees not to
sell publicly or otherwise transfer or dispose of any ADMA Voting Shares during
the Market Stand-Off Period (as defined below); provided however, that BPC will
be bound by such market stand-off agreement for a period equal to the shorter of
(i) the time period applicable to ADMA’s officers and directors under their
market stand-off agreements or (ii) ninety (90) days from the commencement of
the offering (the “Market Stand-Off Period”). Notwithstanding the foregoing, (x)
the market stand-off agreement executed by BPC under this Section 2.5 shall not
prohibit or restrict in any manner BPC’s right to transfer the ADMA Voting
Shares to the Trust in accordance with this Agreement and (y) a market stand-off
agreement executed by BPC under this Section 2.5 shall automatically and
immediately terminate on the Voting Shares Closing Date provided that the Trust
enters into the market stand-off agreement contemplated in Section 2.6 below.

 



4



 

2.6              Trust Market Stand-Off Agreement. If, during the ROFN Period,
ADMA Biologics undertakes an offering of its equity or debt securities, the
Trust covenants and agrees to promptly execute and be bound by a market
stand-off agreement on the same terms and conditions as the market stand-off
agreement entered into by and binding upon ADMA Biologics’ officers and
directors in connection with such offering of equity or debt securities and
agrees not to sell publicly or otherwise transfer or dispose of any ADMA Voting
Shares during the Market Stand-Off Period; provided however, that the Trust will
be bound by such market stand-off agreement during the Market Stand-Off Period.

 

Article III
REPRESENTATIONS AND WARRANTIES

 

3.1              Due Authorization. Each Party represents and warrants that it
has all requisite organizational power and authority to execute, deliver and
perform its obligations under this Agreement. The execution and delivery of this
Agreement, the performance of each Party’s obligations hereunder have been duly
and validly authorized, and each Party has taken all such corporate or
equivalent actions as may be necessary, proper or advisable to authorize the
execution and delivery of this Agreement, the consummation of the transactions
set forth herein and to perform all its obligations under this Agreement. This
Agreement constitutes the legal, valid and binding obligations of each Party
hereto enforceable against each such Party in accordance with its terms and
conditions, except where such enforcement is limited by equity.

 

3.2              Applicable Law. BPC and ADMA Biologics each represent and
warrant that the transfer, assignment and conveyance of ADMA Non-Voting Shares
to ADMA Biologics is made in compliance with all applicable federal and state
securities laws and all other applicable laws, rules and regulations.

 



5



 

3.3              No Conflicts. Each Party represents and warrants that the
execution, delivery and performance by each Party of this Agreement, and the
consummation of the transactions set forth herein, do not and will not (a)
violate, conflict with or result in the breach of or a default under any
provision of the organizational documents of each Party, (b) violate or conflict
with any Law applicable to each Party, (c) violate, conflict with, result in a
breach of, constitute (with or without due notice or lapse of time or both) a
default under, result in the acceleration of obligations under, create in any
party the right to accelerate, terminate, modify or cancel, or, require any
notice to or consent or waiver of any third party under, any material indenture,
mortgage, lease, loan agreement, other material agreement or any applicable
order, in each case, to which a Party is a party or by which it is bound.

 

3.4              Encumbrances. BPC hereby represents and warrants that the
transfer, assignment and conveyance to ADMA Biologics of all of BPC’s right,
title and interest in and to the ADMA Non-Voting Shares on the NV Share Closing
Date is free and clear of any and all liens, claims and encumbrances.

 

3.5              No “Bad Actor”. Neither BPC nor ADMA Biologics, nor any of
their affiliates, their directors, executive officers, other officers that may
serve as a director or officer of any company in which it invests, general
partners or managing members is subject to any of the “bad actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act (“Disqualification Events”), except for Disqualification Events covered by
Rule 506(d)(2)(ii) or (iii) or (d)(3) under the Securities Act and disclosed in
writing in reasonable detail to the other Party.

 

Article IV
CONDITIONS TO adma VOTING SHARES CLOSING

 

4.1              Conditions Precedent to Transfer ADMA Voting Shares. The
obligation of BPC to consummate the transfer of the ADMA Voting Shares to the
Trust on the Voting Shares Closing Date is subject to the satisfaction or
written waiver by such Party, at or prior to the Voting Shares Closing, of the
following conditions:

 

(a)               BPC, Biotest and the Trust shall have received the consent and
approval (as determined by BPC, Biotest and the Trust in their sole discretion)
from the necessary governmental authorities that the Trust can hold and own the
ADMA Voting Shares and that no governmental authority will oppose such
ownership.

 

(b)               The Voting Shares Transfer Documents shall be delivered to the
Trust or ADMA Biologics’ transfer agent, as applicable.

 

(c)               ADMA shall have received the Officer’s Certificate.

 



6



 

Article V
ADDITIONAL COVENANTS

 

5.1              Confidentiality. No Party hereto shall directly or indirectly,
disclose, reveal, divulge or communicate to any Person other than authorized
officers, directors and employees of such Party any Confidential Information (as
defined below). No Party shall have any obligation to keep confidential (or
cause any of their officers, directors or affiliates to keep confidential) any
Confidential Information if and to the extent disclosure thereof is specifically
required by applicable Law or required in order to obtain regulatory approval of
the transactions set forth herein; provided, however that in the event
disclosure is required by applicable Law, the disclosing Party shall, to the
extent reasonably possible, provide the other Parties with prompt notice of such
requirement prior to making any disclosure so that the other Parties may seek an
appropriate protective order. For purposes of this Section 5.1, “Confidential
Information” means any non-public information with respect to this Agreement and
the facts and circumstances leading to this Agreement; provided, however, that
Confidential Information does not include, and there shall be no obligation
hereunder with respect to, information that (i) is generally available to the
public as of the date of this Agreement or (ii) becomes generally available to
the public other than as a result of a disclosure not otherwise permissible
hereunder.

 

5.2              Public Announcements. None of the Parties shall issue any press
release, public announcement, circular or notice concerning this Agreement or
the transactions contemplated hereby without obtaining the prior written
approval (which approval will not be unreasonably withheld, conditioned or
delayed) of the other Parties hereto; provided, however, that if in the
reasonable judgment of the Party intending to make such issuance (as advised by
the disclosing Party’s outside counsel), such Party reasonably determines in
good faith that such public disclosure of this Agreement is otherwise required
by applicable Law, court process or the rules and regulations of any national
securities exchange or national securities quotation system, such Party may
issue a press release, public announcement, circular or notice concerning this
Agreement or the transactions contemplated hereby without obtaining the prior
written approval of the other Parties hereto, but shall provide a draft of such
public disclosure in advance for review and reasonable comment by the other
Parties. Furthermore, each of the Parties agrees that the terms of this
Agreement shall not be disclosed or otherwise made available to the public and
that copies of this Agreement shall not be publicly filed or otherwise made
available to the public, except where such disclosure, availability or filing is
required by applicable Law (and only to the extent required by such Law) and
except to such Parties’ equity holders and lenders.

 

Article VI
MISCELLANEOUS

 

6.1              Assignment; Binding Effect. This Agreement shall be binding
upon and inure to the benefit of the Parties hereto and their respective
successors and assigns; provided, however, that none of the Parties may,
directly or indirectly, transfer, assign or otherwise dispose of, whether
voluntarily, involuntarily, by operation of Law or otherwise, this Agreement or
any of their rights or obligations under this Agreement without the prior
written consent of the other Parties, which consent may be granted, withheld or
conditioned at the applicable Party’s sole discretion; provided, further, that
any permitted assignment shall protect the other Parties’ rights under this
Agreement.

 



7



 

6.2              Expenses. Except as otherwise specified herein, each Party
shall bear its own fees, costs and expenses with respect to the transactions set
forth herein, including the fees, costs and expenses of its financial advisors,
accountants and counsel.

 

6.3              Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given (a) when received, if delivered personally, (b) when transmitted by
e-mail (upon confirmation of receipt), (c) upon receipt, if sent by registered
or certified mail (postage prepaid, return receipt requested) and (d) the day
after it is sent, if sent for next-day delivery to a domestic address by
overnight mail or courier, to the Parties at the following addresses:

 

If to Biotest, BPC, Biotest US or the Trust:

Biotest AG
Landsteinerstr. 5
63303 Dreieich
Germany
Attention: Bernhard Ehmer and Michael Ramroth
Email: Bernhard.ehmer@biotest.com

  michael.ramroth@biotest.com


and to:

 

Biotest Pharmaceuticals Corporation

5800 Park of Commerce Blvd. NW
Boca Raton, FL 33487

Attention: Ileana Carlisle, CEO; and Donna Quinn, General Counsel
Email: icarlisle@biotestpharma.com

  dquinn@biotestpharma.com

 

and to:

 

The Biotest Divestiture Trust

402 Norfolk St.

Cambridge, MA 02139

Attention: Eric Rosenbach, Trustee

Eric.rosenbach@gmail.com

 



8



 

with copies (which shall not constitute notice) sent concurrently to:

Greenberg Traurig, LLP
3333 Piedmont Road, NE
Suite 2500
Atlanta, GA 30305
Attention: Wayne H. Elowe, Esq.
Email: elowew@gtlaw.com

 

If to ADMA Biologics, ADMA BioManufacturing or ADMA BioCenters to:

ADMA Biologics, Inc.
465 Route 17 South
Ramsey, NJ 07446
Attention: Adam Grossman
Email: agrossman@admabio.com

 

with copies (which shall not constitute notice) sent concurrently to:

DLA Piper LLP (US)

51 John F. Kennedy Parkway

Suite 120

Short Hills, NJ 07078

Email: david.schwartz@dlapiper.com

 

provided, however, that if any Party shall have designated a different address
by notice to the others, then to the last address so designated.

 

6.4              Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction or other
authority to be invalid, void, unenforceable or against its regulatory policy
such determination shall not affect the enforceability of any other term,
provision, covenant or restriction of this Agreement or of the remainder of this
Agreement which shall remain in full force and effect and shall in no way be
affected, impaired or invalidated so long as the economic or legal substance of
the transactions set forth herein are not affected in any manner materially
adverse to any Party. Upon such determination that any term, provision, covenant
or restriction of this Agreement is invalid, void, unenforceable or against
regulatory policy, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in a mutually acceptable manner in order that the transactions set
forth herein be consummated as originally contemplated to the fullest extent
possible.

 

6.5              Amendment; Entire Agreement. This Agreement may not be amended,
supplemented or otherwise modified except by an instrument in writing signed by
all of the Parties hereto. This Agreement, which amends certain provisions of
the Biocenters Purchase Agreement, Stockholders Agreement and Registration
Rights Agreement, and the Voting Shares Transfer Documents, Non-Voting Shares
Transfer Documents, instruments, documents and certificates contemplated hereby,
contain the entire agreement of the Parties hereto with respect to the
transactions set forth herein, superseding all negotiations, prior discussions
and prior agreements, both written and oral, made prior to the date hereof.

 



9



  

6.6              No Third-Party Beneficiaries. This Agreement is solely for the
benefit of the Parties hereto and their respective Affiliates and permitted
assignees, and no provision of this Agreement shall be deemed to confer upon any
Person, other than the Parties, and their respective Affiliates and permitted
assignees any remedy, claim, liability, reimbursement, cause of action or other
right in excess of those existing without reference to this Agreement.

 

6.7              Waiver. Waiver of any term or condition of this Agreement by
any Party shall only be effective if in writing and shall not be construed as a
waiver of any subsequent breach or failure of the same term or condition or a
waiver of any other term or condition of this Agreement. Neither course of
conduct nor the failure or delay of any Party to exercise or enforce any right,
remedy, condition or part of this Agreement at any time shall be construed as a
waiver of that right, remedy, condition or part, nor shall it forfeit any rights
to future exercise or enforcement thereof.

 

6.8              Governing Law; Consent to Jurisdiction. This Agreement
(including any dispute or controversy arising out of or relating to this
Agreement) shall be governed by the Law of the State of Delaware without regard
to conflict of law principles that would result in the application of any Law
other than the Laws of the State of Delaware. Except as otherwise expressly set
forth in this Agreement, each of the Parties irrevocably agrees that any action
with respect to this Agreement and the rights and obligations arising hereunder,
or for recognition and enforcement of any judgment in respect of this Agreement
and the rights and obligations arising hereunder brought by the other Party
hereto or its successors or assigns, shall be brought and determined exclusively
in the Delaware Court of Chancery and any state appellate court therefrom within
the State of Delaware (or, if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware).

 

6.9              Headings. The headings of the Articles, Sections and
subsections of this Agreement are inserted for convenience only and shall not be
deemed to constitute a part of or to in any way affect the meaning or
interpretation of this Agreement.

 

6.10          Counterparts. This Agreement may be executed by the Parties
manually or by-email as a pdf attachment, in any number of counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument. This Agreement, any and all agreements and instruments
executed and delivered in accordance herewith, along with any amendments hereto
or thereto, to the extent signed and delivered by electronic transmission, shall
be treated in all manner and respects and for all purposes as an original
signature, agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person.

 

6.11          Construction. The language in all parts of this Agreement shall be
construed, in all cases, according to its fair meaning. The Parties acknowledge
that each Party and its counsel have reviewed and revised this Agreement and
that any rule of construction to the effect that any ambiguities are to be
resolved against the drafting Party shall not be employed in the interpretation
of this Agreement.

 

[Remainder of this page intentionally left blank; signature page follows]

 



10



 

IN WITNESS WHEREOF, the parties hereto have caused this Share Transfer,
Amendment and Release Agreement to be executed by their respective duly
authorized officers as of the date first above written.

 

ADMA BIOLOGICS, INC.

 

By: /s/Adam Grossman

Name: Adam Grossman

Title: President and CEO

BIOTEST PHARMACEUTICALS CORPORATION

 

By: /s/ Ileana Carlisle

Name: Ileana Carlisle

Title: CEO

 

ADMA BIOMANUFACTURING, LLC

 

By: /s/Adam Grossman

Name: Adam Grossman

Title: President and CEO

 

ADMA BIO CENTERS GEORGIA INC.

 

By: /s/Adam Grossman

Name: Adam Grossman

Title: CEO

BIOTEST AG

 

By: /s/ Bernhard Ehmer

Name: Bernhard Ehmer

Title: CEO

 

By: /s/ Michael Ramroth

Name: Michael Ramroth

Title: CFO

 

BIOTEST US CORPORATION

 

By: /s/ Ileana Carlisle

Name: Ileana Carlisle

Title: CEO

 

 

THE BIOTEST DIVESTITURE TRUST

 

By: /s/ Eric Rosenbach

Name: Eric Rosenbach

Title: Trustee

 

 

[Signature Page to Share Transfer, Amendment and Release Agreement]